USDC IN/ND case 2:20-cv-00224-PPS-JEM document 30 filed 06/17/21 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

SCOTTSDALE INSURANCE COMPANY, )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )        Cause No. 2:20-CV-224-PPS-JEM
                                       )
STEPHAN SHERROD, SECRETS               )
LOVING DAYCARE, and JOSHUA             )
RIDDLE, SR., solely in his capacity as )
parent and representative of Claimant, )
his minor child,                       )
                                       )
      Defendants.                      )

                                        ORDER

      This matter is before me on the report and recommendation of Magistrate Judge

John E. Martin relating to defendant Stephan Sherrod. [DE 29.] On January 9, 2021,

Defendant Joshua Riddle represented that Defendant Stephan Sherrod died on

December 24, 2020. [DE 22.] No motion to substitute Defendant Sherrod has been

entered. During a hearing on the record on June 3, 2021, the parties represented that no

motion to substitute will be filed. [DE 28.] Judge Martin recommends that the Court

dismiss defendant Stephan Sherrod from the case without prejudice. Neither party has

filed a timely objection to Judge Martin’s report and recommendation.

      ACCORDINGLY:

      Having reviewed the Magistrate Judge’s report and recommendation concerning

the Notice of Death of Defendant Stephan Sherrod, to which no motion to substitute has
USDC IN/ND case 2:20-cv-00224-PPS-JEM document 30 filed 06/17/21 page 2 of 2


been or will be filed, and where no objection has been filed, the Court hereby ADOPTS

the report and recommendation [DE 29] in their entirety.

       Defendant Stephan Sherrod is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED.

      ENTERED: June 17, 2021.

                                              /s/ Philip P. Simon
                                              PHILIP P. SIMON, JUDGE
                                              UNITED STATES DISTRICT COURT
